DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/18/2022 has been entered.
Claims 1-14 are currently pending and examined below.  Claims 1 and 6 have been amended.  

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant’s amendment and argument filed on 10/18/2022 regarding the previous action are not persuasive.  
The Examiner has considered Applicant’s argument on pages 8-10 and 11-12 that Taguchi does not disclose the past image.  However, Applicant’s argument is moot because Tyomkin teaches the past image and the past image of the environment, see rejection below for further detail.  Tyomkin considers not only the real time image but also the reference image (interpreted as the claimed past image and the past image of the environment) that may be the object or real time image around the vehicle so as to assist the operator, see Tyomkin’s [0081].  Tyomkin considers the frequency in which the reference image is updated or not updated in the case of object tracking failing, see Tyomkin’s [0010] and [0071], therefore also assisted in communications traffic control.  The Examiner believes Tyomkin covers the inventive concept disclosed in Applicant’s specification and page 8 or Applicant’s argument.
The Examiner has considered Applicant’s argument on page 10 that whether an image is requested is not based on a determination of whether a past image is required but rather a determination of whether an obstacle is detected and the vehicle 10 has stopped.  However, the Examiner is now combining Taguchi’s obstacle detection to request operator’s assistance and Tyomkin’s reference image to object track.  Because Taguchi teaches that the reference image is requested and transmitted to assist the operator in the case to object track, the Examiner still believes Tyomkin reads on the claimed language.
The Examiner has considered Applicant’s argument on pages 10-11 that transmitting of the reference image 610 of the tracked object would not provide any context as to the position of the object over time in order for an operator to understand the current situation between vehicle but rather only provide a different image of the tracked object.  However, Tyomkin does consider the position of the object over time because Tyomkin teaches object tracking.  And also, the relationship between the object and the vehicle in Applicant’s Fig. 2A, 2B and 3 are not claimed in a way to distinguish over Taguchi and Tyomkin.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-14 are rejected under 35 U.S.C. 103 as being unpatentable over Taguchi et al. (US 20190137999 A1; hereinafter Taguchi) in view of Tyomkin et al. (US 20120314900 A1; hereinafter Tyomkin).

Regarding claim 1, Taguchi discloses:
A remote monitoring apparatus (remote monitoring center 4; Fig. 1) for monitoring an autonomous vehicle (vehicle 10; Fig. 1) via remote communication with the autonomous vehicle (remote monitoring center 4 monitors the vehicle 10 through a network 2; Fig. 1, [0050]), the remote monitoring apparatus comprising: 
an assistance request receiving unit (remote monitoring center 4; Fig. 1) configured to receive an assistance request transmitted from the autonomous vehicle (remote monitoring center 4 receives a stop signal from the vehicle 10; [0060]); 
an object information receiving unit (remote monitoring center 4; Fig. 1) configured to request, before the assistance request received by the assistance request receiving unit is sent to an operator (monitoring person; [0051])(before remote monitoring center 4 carries out remote surveillance of vehicle 10 by a monitoring person; [0051]), the autonomous vehicle to transmit object information on an object (obstacle; [0059], [0062]) in the vicinity of the autonomous vehicle and receive the object information transmitted from the autonomous vehicle (remote monitoring center 4 determines whether or not an obstacle is detected by the obstacle detection part 24 of the vehicle 10, for example, by millimeter wave radar 14; [0059]-[0063], [0072]), 
wherein the operator provides travel assistance to the autonomous vehicle based on image of the ambient environment of the autonomous vehicle transmitted from the autonomous vehicle (remote monitoring center 4 transmits the camera image from the vehicle 10 to the monitoring person to perform remote surveillance; [0063]).

Taguchi does not specifically disclose:
a determining unit configured to determine, based on the object information received by the object information receiving unit, whether at least one past image of an ambient environment of the autonomous vehicle captured by the autonomous vehicle is required, the at least one past image of the ambient environment of the autonomous vehicle being determined to be required for a state in which the operator would be unable to provide travel assistance to the autonomous vehicle based on the object information; 
a past image receiving unit configured to request, in response to determination by the determining unit that at least one past image captured by the autonomous vehicle is required, the autonomous vehicle to transmit the at least one past image and receive the at least one past image transmitted from the autonomous vehicle; and 
an operator collaboration unit configured to send, in response to receipt of the at least one past image by the past image receiving unit, the at least one past image along with the assistance request received by the assistance request receiving unit to the operator, thereby initiating collaboration with the operator, 
wherein the operator provides travel assistance to the autonomous vehicle based on both the at least one past image and at least one real-time image of the ambient environment of the autonomous vehicle transmitted from the autonomous vehicle.

However, Tyomkin discloses:
a determining unit (tracker 140; Fig. 1) configured to determine, based on the object information received by the object information receiving unit (image source 120; Fig. 1), whether at least one past image of an ambient environment of the autonomous vehicle (the reference image that is not the tracked object but the last real time image from the image source 120; [0071]) captured by the autonomous vehicle is required (tracker 140 determines whether the reference image that is not the tracked object but the last real time image from the image source 120 is required; [0071]), the at least one past image of the ambient environment of the autonomous vehicle being determined to be required for a state in which the operator would be unable to provide travel assistance to the autonomous vehicle based on the object information (if tracking is likely to be failing “object loss”, tracker 140 replaces the current reference image to the reference image that is not the tracked object but the last real time image from the image source 120 until tracking has failed, if the tracking is likely to be failing “object loss”, the operator can no longer object track even if system 100 outputs the reference image to the operator; [0071], [0081]); 
a past image receiving unit configured to request, in response to determination by the determining unit that at least one past image (the reference image that is the tracked object or the last real time image from the image source 120; [0055]-[0056], [0071]) captured by the autonomous vehicle is required (tracker 140 determines whether the reference image from the image source 120 is required; [0055]-[0056], [0071]), the autonomous vehicle to transmit the at least one past image and receive the at least one past image transmitted from the autonomous vehicle (system 100 outputs the reference image to the operator; [0081]); and 
an operator collaboration unit configured to send, in response to receipt of the at least one past image by the past image receiving unit, the at least one past image along with the assistance request received by the assistance request receiving unit to the operator, thereby initiating collaboration with the operator (system 100 outputs the reference image to the operator to allow the operator to provide or assist the operator in providing appropriate input; [0081]), 
wherein the operator provides travel assistance to the autonomous vehicle based on both the at least one past image and at least one real-time image of the ambient environment of the autonomous vehicle transmitted from the autonomous vehicle (system 100 outputs the reference image and the real time image to the operator to allow the operator to provide or assist the operator in providing appropriate input; [0081]).

Taguchi and Tyomkin are both considered to be analogous because they are in the same field of remote monitoring.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Taguchi’s remote monitoring to further incorporate Tyomkin’s remote monitoring to include both the reference image and real time image for the advantage of giving the operator more time for image analysis on the reference image which results in a more accurate analysis (Tyomkin’s [0081]).

Regarding claim 2, Taguchi does not specifically disclose:
wherein the determining unit is configured to further set a capturing time based on the object information, and 
the past image receiving unit is configured to request the autonomous vehicle to transmit a plurality of past images, which have been successively captured as the at least one past image during the capturing time set by the determining unit, and receive the plurality of past images transmitted from the autonomous vehicle.

However, Tyomkin discloses:
wherein the determining unit is configured to further set a capturing time based on the object information (time of the real time image that is used to update the reference image; [0062]), and 
the past image receiving unit is configured to request the autonomous vehicle to transmit a plurality of past images, which have been successively captured as the at least one past image during the capturing time set by the determining unit, and receive the plurality of past images transmitted from the autonomous vehicle (the reference image may be updated in some cases be based on the averaging of the last n (n≧1) real time images; [0062]).

Taguchi and Tyomkin are both considered to be analogous because they are in the same field of remote monitoring.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Taguchi’s remote monitoring to further incorporate Tyomkin’s remote monitoring to include the reference image based on the averaging of the last n (n≧1) real time images for the advantage of obtaining a solid reference image of the object which results in a more accurate analysis (Tyomkin’s [0081]).

Regarding claim 3, Taguchi discloses:
wherein the determining unit is configured to further set a capturing direction based on the object information (the remote monitoring center 4 receives and determines the camera image on the obstacle from the vehicle 10, the camera image on the obstacle is captured in a capturing direction of the obstacle; [0062]).

Taguchi does not specifically disclose:
the past image receiving unit is configured to request the autonomous vehicle to transmit the at least one past image, which has been captured in the capturing direction set by the determining unit, and receive the at least one past image transmitted from the autonomous vehicle.

However, Tyomkin discloses:
wherein the determining unit is configured to further set a capturing direction based on the object information (tracker 140 controls the direction in which image sensor points when acquiring the images; [0051]), and 
the past image receiving unit is configured to request the autonomous vehicle to transmit the at least one past image, which has been captured in the capturing direction set by the determining unit, and receive the at least one past image transmitted from the autonomous vehicle (the reference image may be updated in some cases be based on the averaging of the last n (n≧1) real time images in the direction in which image sensor points; [0062], [0052]).

Taguchi and Tyomkin are both considered to be analogous because they are in the same field of remote monitoring.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Taguchi’s remote monitoring to further incorporate Tyomkin’s remote monitoring to include the reference image based on the averaging of the last n (n≧1) real time images  in the direction in which the image sensor points for the advantage of obtaining a solid reference image of the object which results in a more accurate analysis (Tyomkin’s [0081]).

Regarding claim 4, Taguchi discloses:
wherein the assistance request receiving unit is also configured to receive object information that is transmitted along with the assistance request from the autonomous vehicle (remote monitoring center 4 receives the stop signal, remote monitoring center 4 determines whether or not an obstacle is detected by the obstacle detection part 24 of the vehicle 10, for example, by LiDAR 16; [0059]-[0063], [0072]), the object information received by the assistance request receiving unit being information on an object in the vicinity of the autonomous vehicle at the time of transmission of the assistance request by the autonomous vehicle (remote monitoring center 4 determines whether or not an obstacle is detected by the obstacle detection part 24 on periphery of the vehicle 10; [0059]-[0063]), and 
the determining unit is configured to determine, based on both the object information (duplex monitoring; [0072]) received along with the assistance request by the assistance request receiving unit (remote monitoring center 4 receives the stop signal, remote monitoring center 4 determines whether or not an obstacle is detected by the obstacle detection part 24 of the vehicle 10, for example, by LiDAR 16; [0059]-[0063], [0072]) and the object information received by the object information receiving unit (remote monitoring center 4 determines whether or not an obstacle is detected by the obstacle detection part 24 of the vehicle 10, for example, by millimeter wave radar 14; [0059]-[0063], [0072]), whether image captured by the autonomous vehicle is required (at the time the stop signal is transmitted the remote monitoring center 4, camera image transmitter section 22 transmits camera image monitoring the periphery of the vehicle 10 to the remote monitoring center 4; [0060]).

Taguchi does not specifically disclose:
at least one past image.

However, Tyomkin discloses:
at least one past image (the reference image that is the tracked object or the last real time image from the image source 120; [0055]-[0056], [0071]).

Taguchi and Tyomkin are both considered to be analogous because they are in the same field of remote monitoring.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Taguchi’s remote monitoring to further incorporate Tyomkin’s remote monitoring to include both the reference image and real time image for the advantage of giving the operator more time for image analysis on the reference image which results in a more accurate analysis (Tyomkin’s [0081]).

Regarding claim 5, Taguchi discloses:
further comprising an operator assignment unit (remote monitoring center 4; Fig. 1) configured to assign the operator to handle the assistance request transmitted from the autonomous vehicle (remote monitoring center 4 transmits the camera image from the vehicle 10 to the monitoring person to perform remote surveillance; [0063]), 
wherein the object information receiving unit is configured to request, in response to the assignment of the operator by the operator assignment unit, the autonomous vehicle to transmit the object information and receive the object information transmitted from the autonomous vehicle (remote monitoring center 4 transmits the camera image from the vehicle 10 to the monitoring person to perform remote surveillance; [0063]).

Regarding claim 6, Taguchi discloses:
A method of assisting an autonomous vehicle in a remote monitoring system (remote monitoring system 1; Fig. 1), the remote monitoring system including the autonomous vehicle (vehicle 10; Fig. 1) and a remote monitoring apparatus (remote monitoring center 4; Fig. 1) configured to monitor the autonomous vehicle via remote communication with the autonomous vehicle (remote monitoring center 4 monitors the vehicle 10 through a network 2; Fig. 1, [0050]), 
the method comprising: 
an assistance request transmitting step in which the autonomous vehicle transmits an assistance request to the remote monitoring apparatus (remote monitoring center 4 receives a stop signal from the vehicle 10; [0060]); 
an object information request transmitting step in which the remote monitoring apparatus transmits, upon receipt of the assistance request transmitted from the autonomous vehicle (remote monitoring center 4 receives a stop signal from the vehicle 10; [0060]), an object information request to the autonomous vehicle (remote monitoring center 4 determines whether or not an obstacle is detected by the obstacle detection part 24 of the vehicle 10, for example, by millimeter wave radar 14; [0059]-[0063], [0072]); 
an object information transmitting step in which the autonomous vehicle transmits, in response to the object information request from the remote monitoring apparatus (remote monitoring center 4 receives a stop signal from the vehicle 10; [0060]), object information to the remote monitoring apparatus, the object information being information on an object in the vicinity of the autonomous vehicle (remote monitoring center 4 determines whether or not an obstacle is detected by the obstacle detection part 24 of the vehicle 10, for example, by millimeter wave radar 14; [0059]-[0063], [0072]); 
an assistance providing step in which the operator provides travel assistance to the autonomous vehicle based on image of the ambient environment of the autonomous vehicle transmitted from the autonomous vehicle (remote monitoring center 4 transmits the camera image from the vehicle 10 to the monitoring person to perform remote surveillance; [0063]).

Taguchi does not specifically disclose:
a determining step in which the remote monitoring apparatus determines, based on the object information transmitted from the autonomous vehicle, whether at least one past image of an ambient environment of the autonomous vehicle captured by the autonomous vehicle is required; 
a past image request transmitting step in which the remote monitoring apparatus transmits, upon determining that at least one past image captured by the autonomous vehicle is required, a past image request to the autonomous vehicle; 
a past image transmitting step in which the autonomous vehicle transmits, in response to the past image request from the remote monitoring apparatus, at least one past image captured by the autonomous vehicle to the remote monitoring apparatus; and 
an assistance request notifying step in which the remote monitoring apparatus notifies an operator of the assistance request from the autonomous vehicle, and sends the at least one past image along with the assistance request to the operator upon receipt of the at least one past image transmitted from the autonomous vehicle; and 
an assistance providing step in which the operator provides travel assistance to the autonomous vehicle based on both the at least one past image and at least one real-time image of the ambient environment of the autonomous vehicle transmitted from the autonomous vehicle, 
wherein the at least one past image of the ambient environment of the autonomous vehicle is determined to be required for a state in which the operator would be unable to provide travel assistance to the autonomous vehicle based on the object information.

However, Tyomkin discloses:
a determining step in which the remote monitoring apparatus determines, based on the object information transmitted from the autonomous vehicle, whether at least one past image of an ambient environment of the autonomous vehicle (the reference image that is not the tracked object but the last real time image from the image source 120; [0071]) captured by the autonomous vehicle is required  (tracker 140 determines whether the reference image that is not the tracked object but the last real time image from the image source 120 is required; [0071]); 
a past image request transmitting step in which the remote monitoring apparatus transmits, upon determining that at least one past image (the reference image that is the tracked object or the last real time image from the image source 120; [0055]-[0056], [0071]) captured by the autonomous vehicle is required, a past image request to the autonomous vehicle (tracker 140 determines whether the reference image from the image source 120 is required; [0055]-[0056], [0071]); 
a past image transmitting step in which the autonomous vehicle transmits, in response to the past image request from the remote monitoring apparatus (tracker 140 determines whether the reference image from the image source 120 is required; [0055]-[0056], [0071]), at least one past image captured by the autonomous vehicle to the remote monitoring apparatus  (system 100 outputs the reference image to the operator; [0081]); and 
an assistance request notifying step in which the remote monitoring apparatus notifies an operator of the assistance request from the autonomous vehicle, and sends the at least one past image along with the assistance request to the operator upon receipt of the at least one past image transmitted from the autonomous vehicle (system 100 outputs the reference image to the operator to allow the operator to provide or assist the operator in providing appropriate input; [0081]); and 
an assistance providing step in which the operator provides travel assistance to the autonomous vehicle based on both the at least one past image and at least one real-time image of the ambient environment of the autonomous vehicle transmitted from the autonomous vehicle (system 100 outputs the reference image and the real time image to the operator to allow the operator to provide or assist the operator in providing appropriate input; [0081]), 
wherein the at least one past image of the ambient environment of the autonomous vehicle is determined to be required for a state in which the operator would be unable to provide travel assistance to the autonomous vehicle based on the object information (if tracking is likely to be failing “object loss”, tracker 140 replaces the current reference image to the reference image that is not the tracked object but the last real time image from the image source 120 until tracking has failed, if the tracking is likely to be failing “object loss”, the operator can no longer object track even if system 100 outputs the reference image to the operator; [0071], [0081]).

Taguchi and Tyomkin are both considered to be analogous because they are in the same field of remote monitoring.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Taguchi’s remote monitoring to further incorporate Tyomkin’s remote monitoring to include both the reference image and real time image for the advantage of giving the operator more time for image analysis on the reference image which results in a more accurate analysis (Tyomkin’s [0081]).

Regarding claim 7, Taguchi does not specifically disclose:
further comprising, after the determining step and before the past image request transmitting step, a capturing time setting step in which the remote monitoring apparatus sets a capturing time based on the object information, 
wherein in the past image transmitting step, the autonomous vehicle transmits, in response to the past image request from the remote monitoring apparatus, a plurality of past images which have been successively captured as the at least one past image during the capturing time set in the capturing time setting step.

However, Tyomkin discloses:
further comprising, after the determining step and before the past image request transmitting step, a capturing time setting step in which the remote monitoring apparatus sets a capturing time based on the object information (time of the real time image that is used to update the reference image; [0062]), 
wherein in the past image transmitting step, the autonomous vehicle transmits, in response to the past image request from the remote monitoring apparatus, a plurality of past images which have been successively captured as the at least one past image during the capturing time set in the capturing time setting step (the reference image may be updated in some cases be based on the averaging of the last n (n≧1) real time images; [0062]).

Taguchi and Tyomkin are both considered to be analogous because they are in the same field of remote monitoring.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Taguchi’s remote monitoring to further incorporate Tyomkin’s remote monitoring to include the reference image based on the averaging of the last n (n≧1) real time images for the advantage of obtaining a solid reference image of the object which results in a more accurate analysis (Tyomkin’s [0081]).

Regarding claim 8, Taguchi discloses:
further comprising, after the determining step and before the past image request transmitting step, a capturing direction setting step in which the remote monitoring apparatus sets a capturing direction based on the object information (the remote monitoring center 4 receives and determines the camera image on the obstacle from the vehicle 10, the camera image on the obstacle is captured in a capturing direction of the obstacle; [0062]).

Taguchi does not specifically disclose:
wherein in the past image transmitting step, the autonomous vehicle transmits, in response to the past image request from the remote monitoring apparatus, the at least one past image which has been captured in the capturing direction set in the capturing direction setting step.

However, Tyomkin discloses:
further comprising, after the determining step and before the past image request transmitting step, a capturing direction setting step in which the remote monitoring apparatus sets a capturing direction based on the object information (tracker 140 controls the direction in which image sensor points when acquiring the images; [0051]), 
wherein in the past image transmitting step, the autonomous vehicle transmits, in response to the past image request from the remote monitoring apparatus, the at least one past image which has been captured in the capturing direction set in the capturing direction setting step (the reference image may be updated in some cases be based on the averaging of the last n (n≧1) real time images in the direction in which image sensor points; [0062], [0052]).

Taguchi and Tyomkin are both considered to be analogous because they are in the same field of remote monitoring.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Taguchi’s remote monitoring to further incorporate Tyomkin’s remote monitoring to include the reference image based on the averaging of the last n (n≧1) real time images  in the direction in which the image sensor points for the advantage of obtaining a solid reference image of the object which results in a more accurate analysis (Tyomkin’s [0081]).

Regarding claim 9, Taguchi discloses:
wherein in the assistance request transmitting step, the autonomous vehicle also transmits object information along with the assistance request to the remote monitoring apparatus (remote monitoring center 4 receives the stop signal, remote monitoring center 4 determines whether or not an obstacle is detected by the obstacle detection part 24 of the vehicle 10, for example, by LiDAR 16; [0059]-[0063], [0072]), the object information being information on an object in the vicinity of the autonomous vehicle at the time of transmission of the assistance request by the autonomous vehicle (remote monitoring center 4 determines whether or not an obstacle is detected by the obstacle detection part 24 on periphery of the vehicle 10; [0059]-[0063]), and 
in the determining step, the remote monitoring apparatus determines, based on both the object information (duplex monitoring; [0072]) transmitted by the autonomous vehicle (remote monitoring center 4 receives the stop signal, remote monitoring center 4 determines whether or not an obstacle is detected by the obstacle detection part 24 of the vehicle 10, for example, by LiDAR 16; [0059]-[0063], [0072]) in the assistance request transmitting step and the object information transmitted by the autonomous vehicle (remote monitoring center 4 determines whether or not an obstacle is detected by the obstacle detection part 24 of the vehicle 10, for example, by millimeter wave radar 14; [0059]-[0063], [0072]) in the object information transmitting step, whether image captured by the autonomous vehicle is required (at the time the stop signal is transmitted the remote monitoring center 4, camera image transmitter section 22 transmits camera image monitoring the periphery of the vehicle 10 to the remote monitoring center 4; [0060]).

Taguchi does not specifically disclose:
at least one past image.

However, Tyomkin discloses:
at least one past image (the reference image that is the tracked object or the last real time image from the image source 120; [0055]-[0056], [0071]).

Taguchi and Tyomkin are both considered to be analogous because they are in the same field of remote monitoring.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Taguchi’s remote monitoring to further incorporate Tyomkin’s remote monitoring to include both the reference image and real time image for the advantage of giving the operator more time for image analysis on the reference image which results in a more accurate analysis (Tyomkin’s [0081]).

Regarding claim 10, Taguchi discloses:
further comprising, after the assistance request transmitting step and before the object information request transmitting step, an operator assigning step in which the remote monitoring apparatus assigns, upon receipt of the assistance request transmitted from the autonomous vehicle (remote monitoring center 4 receives a stop signal from the vehicle 10; [0060]), the operator to handle the assistance request (remote monitoring center 4 transmits the camera image from the vehicle 10 to the monitoring person to perform remote surveillance; [0063]).

Regarding claim 11, Taguchi discloses:
wherein the object information transmitted from the autonomous vehicle before the assistance request is sent to the operator does not include images captured by the autonomous vehicle (obstacle detection part 24 detects obstacle by millimeter wave radar 14, which does not include the camera image by the camera 12; [0059]-[0063], [0072]).

Taguchi does not disclose:
past images.

However, Tyomkin discloses:
wherein the object information transmitted from the autonomous vehicle before the assistance request is sent to the operator does not include past images captured by the autonomous vehicle (object is tracked before detecting a reference image and then outputting the reference image and real time images; [0056], [0073]-[0077]).

Taguchi and Tyomkin are both considered to be analogous because they are in the same field of remote monitoring.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Taguchi’s remote monitoring to further incorporate Tyomkin’s remote monitoring to include both the reference image and real time image for the advantage of giving the operator more time for image analysis on the reference image which results in a more accurate analysis (Tyomkin’s [0081]).

Regarding claim 12, Taguchi does not specifically disclose:
wherein determining whether the at least one past image captured by the autonomous vehicle is required comprises determining whether current object information differs from past object information.

However, Tyomkin discloses:
wherein determining whether the at least one past image captured by the autonomous vehicle is required comprises determining whether current object information differs from past object information (reference image may be tracked object or last real time image, and may different from the current real time image; [0059], [0071]).

Taguchi and Tyomkin are both considered to be analogous because they are in the same field of remote monitoring.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Taguchi’s remote monitoring to further incorporate Tyomkin’s remote monitoring to include both the reference image and real time image for the advantage of giving the operator more time for image analysis on the reference image which results in a more accurate analysis (Tyomkin’s [0081]).

Regarding claim 13, Taguchi discloses:
wherein the object information transmitted from the autonomous vehicle in response to the object information request from the remote monitoring apparatus does not include images captured by the autonomous vehicle (obstacle detection part 24 detects obstacle by millimeter wave radar 14, which does not include the camera image by the camera 12; [0059]-[0063], [0072]).

Taguchi does not disclose:
past images.

However, Tyomkin discloses:
wherein the object information transmitted from the autonomous vehicle in response to the object information request from the remote monitoring apparatus does not include past images captured by the autonomous vehicle (object is tracked before detecting a reference image and then outputting the reference image and real time images; [0056], [0073]-[0077]).

Taguchi and Tyomkin are both considered to be analogous because they are in the same field of remote monitoring.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Taguchi’s remote monitoring to further incorporate Tyomkin’s remote monitoring to include both the reference image and real time image for the advantage of giving the operator more time for image analysis on the reference image which results in a more accurate analysis (Tyomkin’s [0081]).

Regarding claim 14, Taguchi does not specifically disclose:
wherein the determining step, in which the remote monitoring apparatus determines whether the at least one past image captured by the autonomous vehicle is required, comprises determining whether current object information differs from past object information.

However, Tyomkin discloses:
wherein the determining step, in which the remote monitoring apparatus determines whether the at least one past image captured by the autonomous vehicle is required, comprises determining whether current object information differs from past object information (reference image may be tracked object or last real time image, and may different from the current real time image; [0059], [0071]).

Taguchi and Tyomkin are both considered to be analogous because they are in the same field of remote monitoring.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Taguchi’s remote monitoring to further incorporate Tyomkin’s remote monitoring to include both the reference image and real time image for the advantage of giving the operator more time for image analysis on the reference image which results in a more accurate analysis (Tyomkin’s [0081]).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: 
Takehara et al. (US 20050212909 A1) discloses panoramic object changes corresponding to a change of the surrounding image.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAYSUN WU whose telephone number is (571)272-1528. The examiner can normally be reached Monday-Friday 8AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hunter Lonsberry can be reached on (571)272-7298. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/P.W./Examiner, Art Unit 3665         
                             
/HUNTER B LONSBERRY/Supervisory Patent Examiner, Art Unit 3665